  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                         )
                                      )
     Plaintiff,                       )
                                      )   CIVIL ACTION NO.
     v.                               )     2:15cv382-MHT
                                      )         (WO)
WARDEN KARLA JONES,                   )
et al.,                               )
                                      )
     Defendants.                      )

                            ORDER

    It    is   ORDERED   that   the   plaintiff's   motion   to

reconsider (doc. no. 83) is denied.

    DONE, this the 26th day of March, 2019.

                            /s/ Myron H. Thompson____
                         UNITED STATES DISTRICT JUDGE
